Citation Nr: 1211518	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-13 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether a notice of disagreement (NOD) to a July 2006 rating decision was timely filed.

 2.  Entitlement to an effective date prior to December 18, 2007 for the assignment of a 20 percent disability rating for manganese poisoning, left lower extremity, with muscle weakness, tremors, spasms, and Parkinsonian symptoms with reduced sensations.

3.  Entitlement to an effective date prior to December 18, 2007 for the assignment of a 30 percent disability rating for manganese poisoning, with mental manifestations including psychological headaches, speech impediment, and memory loss. 

4.  Entitlement to an effective date prior to December 18, 2007 for the assignment of a 40 percent disability rating for manganese poisoning, left upper extremity, with muscle weakness, tremors, spasms, and Parkinsonian symptoms with reduced sensations.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1970 to January 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a March 1997 decision, the Board denied the Veteran's claim of entitlement to service connection for numbness and weakness of the left side.  In August 1997, the Board vacated its March 1997 decision and remanded the case to the RO for a personal hearing.  In March 1999, the Board remanded this case to the RO for a second time, so that another personal hearing could be conducted.  In a June 2000 decision, the Board remanded the claim of entitlement to service connection for a disability manifested by weakness in the left arm and left leg.

In a March 2003 decision, the Board denied entitlement to service connection for a disability manifested by tremors and by weakness and numbness in the left leg.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claim (Court).  In an October 2003 Order the Court granted the Secretary's motion, vacated the Board's March 2003 decision, and remanded the matter.  In a July 2004 decision, the Board remanded the claim for AOJ review and issuance of a supplemental statement of the case. 

In a November 2005 decision, the Appeals Management Center (AMC) granted service connection for tremors, weakness, and numbness of the left leg and assigned an effective date of March 27, 1992.  The Veteran submitted a letter dated in February 2006 which stated he disagreed with the assigned disability rating of less than 10 percent.  In a July 2006 decision, the RO increased the Veteran's disability rating for a left leg disability to 10 percent effective March 27, 1992.  

In a July 2008 decision, the RO recharacterized the Veteran's left leg disability as manganese poisoning, left lower extremity, with muscle weakness, tremors, spasms, and Parkinsonian symptoms with reduced sensations and increased the Veteran's disability rating to 20 percent effective December 18, 2007.

The issues of entitlement to an effective date prior to December 18, 2007 for the assignment of a 20 percent disability rating for manganese poisoning, left lower extremity, with muscle weakness, tremors, spasms, and Parkinsonian symptoms with reduced sensations; a 30 percent disability rating for manganese poisoning, with mental manifestations including psychological headaches, speech impediment, and memory loss; and a 40 percent disability rating for manganese poisoning, left upper extremity, with muscle weakness, tremors, spasms, and Parkinsonian symptoms with reduced sensations are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2006 decision, the RO increased the Veteran's disability rating for tremors, weakness, and numbness of the left lower extremity to 10 percent effective March 27, 1992.  

2.  Written correspondence received from the Veteran in November 2006 cannot reasonably be construed as disagreement with the July 2006 RO rating decision.
 
CONCLUSION OF LAW

A notice of disagreement to the July 2006 rating decision was not timely filed.  38 U.S.C.A. §§ 5107,  7105(a) (West 2002); 38 C.F.R. §§ 3.160, 20.200, 20.201, 20.301(a), 20.302 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice provided in support of a service connection claim must inform a claimant that if a claim is granted, VA will assign the service-connected disability a rating and an effective date.  Id. at 486.

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letters from the RO dated November 27, 2006 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim. VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  All relevant rating decisions and correspondence to and from the Veteran are of record.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.  

Notice of Disagreement

The issue is whether the letter submitted by the Veteran in November 2006 should be considered a notice of disagreement with the disability rating assigned in the July 2006 RO rating decision.  

An appeal consists of a timely filed NOD in writing, and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (2011); 38 C.F.R. § 20.200 (2011).  The NOD must be submitted within one year of issuance of the rating action being appealed.  38 C.F.R. § 20.302 (2011).  The law requires that a communication from a claimant contain certain information to constitute an NOD.  Specifically, an NOD is defined as a written communication received by the office of jurisdiction from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination of an agency of original jurisdiction and a desire to contest the result.  While special wording is not required, the notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. §§ 20.201, 20.300, 20.301(a).

In this case, a July 2006 RO decision increased the disability rating for tremors, weakness, and numbness of the left lower extremity to 10 percent effective March 27, 1992.  In a letter received on November 13, 2006, the Veteran stated he disagreed with the percentage of disability granted to him. He explained that he had been found 100 percent disabled for pension purposes and by Social Security for the same disabilities. It was his position that he should receive 100 percent disability due to the fact that his disabilities were service-connected. (Service connection was also in effect for psychological headaches and weakness of the left upper extremity, each rated as 10 percent disabling). 

The RO noted in a letter to the Veteran, dated November 27, 2006, that the November 2006 statement could not be accepted as a valid notice of disagreement as it did not identify the date of the decision or the issues he disagreed with. The Veteran was advised in this correspondence that a valid notice of disagreement required the date of the rating decision and the issue with which he disagreed. Such clarification was to be received no later than August 2, 2007, one year of the notification of the July 2006 rating decision. Subsequent correspondence was not received from the Veteran until November 27, 2007, more than one year after the August 2, 2006 notification letter. 

The Board agrees with the RO determination that the November 2006 correspondence from the Veteran lacks the specificity needed to be considered a valid notice of disagreement. The Veteran has maintained that he was prevented from responding as requested by the November 27, 2006, VA letter due to severe medical problems faced by a member of his family. He thus recognizes that the November 2006 letter does not constitute a notice of disagreement. Although the Board sympathizes with the problems experienced by the Veteran and his family, it is constrained by the plain words of the regulations governing the submission of a timely notice of disagreement, which provide for no exceptions. See 38 C.F.R. §§ 20.201, 20.302. Accordingly, the Board finds that a notice of disagreement to the July 2006 rating decision was not timely filed. The evidence is not so evenly balanced that there is doubt as to any material issue.  38 U.S.C.A. § 5107.


ORDER

A notice of disagreement to a July 2006 rating decision was not timely filed.


REMAND

The Board's review of the claims file reveals that further action regarding  the remaining issues in this appeal is warranted.

Although the Veteran did not properly file a timely notice of disagreement to the July 2006 rating decision, the Board finds that consideration should be given as to whether the correspondence received from him in November 2006 was in fact a claim for increased ratings for all residuals of manganese poisoning and a claim for a total rating based on individual unemployability due to such residuals. Thus, a remand is necessitated.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should adjudicate whether the correspondence received from the Veteran on November 13, 2006 was in fact a claim for increased ratings for all residuals of manganese poisoning and a claim for a total rating based on individual unemployability due to such residuals. 



2. The issues of entitlement to an effective date prior to December 18, 2007 for the assignment of a 20 percent disability rating for manganese poisoning, left lower extremity, with muscle weakness, tremors, spasms, and Parkinsonian symptoms with reduced sensations; a 30 percent disability rating for manganese poisoning, with mental manifestations including psychological headaches, speech impediment, and memory loss; and a 40 percent disability rating for manganese poisoning, left upper extremity, with muscle weakness, tremors, spasms, and Parkinsonian symptoms with reduced sensations should also be addressed as well.

3. Should any adjudication be adverse to the Veteran,  the RO should furnish a fully responsive supplemental statement of the case (SSOC) to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


